Contract; tax claims. By stipulation of settlement plaintiff’s claims and defendant’s counterclaims were compromised by:
(1) plaintiff’s accepting $11,807.80 in full satisfaction of the claims set forth m its petition, (2) defendant acknowledging settlement in full of all claims presently filed In the matter of Norman G. Roof, d/b/a Oarrolyn Clothes, Bankruptcy Docket No. 10584, United States District Court for the Middle District of Pennsylvania, (3) plaintiff’s admitting liability to defendant in the full amount of $4,527.78 on account of all claims for withholding and federal insurance and contribution taxes for the fourth quarter of 1947 and the first, second, and third quarters of 1948 and Federal Unemployment taxes for the years 1947 and 1948, as set forth in defendant’s second counterclaim and (4) agreeing that plaintiff’s liability to defendant in the amount of $4,527.78 should be set off against defendant’s liability to plaintiff in the amount of $11,807.80 so that a net judgment in the amount of $7,280.02 should be entered in favor of plaintiff.
Judgment was so entered.